Citation Nr: 0406260	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  98-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left shoulder with injury to Muscle 
Group II (minor).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This matter has been before the Board on two prior occasions.  
Initially, the issues on appeal consisted of entitlement to 
service connection for a left acromioclavicular separation 
with arthritis and entitlement to an evaluation in excess of 
20 percent for residuals of a left shoulder gunshot wound, 
with injury to Muscle Group II.  In March 2000, the Board 
granted service connection for a left acromioclavicular 
separation with arthritis and remanded the increased rating 
claim to the RO for further development, to include affording 
him a VA examination.  Thereafter, the Board remanded the 
veteran's claim for a second time in July 2003 to the RO for 
additional development, to include affording the veteran an 
examination by a specialist in gunshot wounds.  

In February 2004, the veteran's representative filed a motion 
to have his appeal advanced on the docket, showing good and 
sufficient cause.  In March 2004, the Board granted the 
motion to advance the veteran's appeal on the docket.  
Although the Board regrets further delay in the present 
appeal, upon consideration of the evidence of record, the 
Board finds that the development described below must be 
accomplished prior to further adjudication by the Board.  

In this regard, the Board points out that, at the time of his 
May 1998 request for an increased evaluation of his service 
connected residuals of gunshot wound, the veteran had been 
assigned a schedular rating of 20 percent.  However, during 
the course of this appeal, the veteran was awarded service 
connection for left acromioclavicular separation with 
arthritis as a result of the gunshot wound and he was 
assigned a separate evaluation of 20 percent for this 
disorder.  Accordingly, the veteran has been awarded an 
increased evaluation for disability arising from the gunshot 
wound since his original request for an increased rating.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran has not been notified of the 
VCAA and how it applies to this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  Therefore, the increased rating issue on 
appeal must be remanded for further development.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




